DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-13, 15-16 and 18-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 21, 2022 has been entered and made of record.  In view of Applicant’s amendment for the title, the objection for the specification has been explicitly withdrawn.  In view of Applicant’s amendment for claim 16, the claim objection has been explicitly withdrawn. 

Allowable Subject Matter
	Claims 1-2, 4-13, 15-16 and 18-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “Applicants have amended claim 3 by incorporating the limitations of allowable claim 3” (Remarks, p. 9).
Accordingly, the closest known prior art, i.e., Yao (US 2020/0201088 A1), Schwartz et al. (US 2014/0226093 A1), Lubart et al. (US 2005/0259198 A1), Gaides et al. (US 2010/0271721 A1), Itoh et al. (US 2012/0281289 A1), Katsuta et al. (US 2013/0141937 A1), Chiu et al. (US 6,398,370 B1), Choi et al. (US 2016/0357046 A1) and Kim et al. (US 2016/0154259 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “each second medium structure is made of a blue filter material”.
claims 2 and 4-12, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
	As to claim 13, it is persuasive that “Applicants have amended claim 13 by incorporating the limitations of allowable claim 14” (Remarks, p. 9).
	Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “preparing a mixed material of a transparent magnetic material, a mesoporous silica and a transparent elastic carrier, injecting the mixed material into the mold to form the first medium structure, and separating the first medium structure from the mold; and filling the blue filter material into the space formed between adjacent first medium structures to form the second medium structure”.
As to claim 15, it depends from claim 13, and is allowed at least for the reason above.
As to claim 16, it is persuasive that “Applicants have amended claim 16 by incorporating the limitations of allowable claim 17” (Remarks, p. 9).
	Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the second medium structure 6Serial No.: UnknownAtty. Dkt. No. BOED1212PUSAPIUS2021309CNis made of a blue light filter material”.
	As to claims 18-20, they directly or indirectly depend from claim 16, and are allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 28, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***